Part III   DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the application on June 11, 2020.  Claims 1-25 are pending.
 
 Election/Restriction
1.	   Restriction to one of the following inventions is required under 35 U.S.C. § 121, and this application also contains claims directed to the patentably distinct species:
** Group I:  e.g. Claims 1-11, drawn to a first integrated circuit structure, classified  
                     including in CPC H01L27/0922.
** Group II:  e.g. Claim 12-19, drawn to a second integrated circuit structure, classified 
                      at least in CPC H01L 29/78,42364.
** Group III:  e.g. Claim 20-25, drawn to a third integrated circuit structure, classified 
                      including in CPC H01L29/06. 
Currently, there is no generic claim.  Group I, Group II and Group III are species and distinct, each from the other, because Group I  (e.g. claims 1-11) draws to the first integrated circuit structure comprising a plurality of semiconductor devices including a semiconductor device of a first conductivity type (PMOS) and a semiconductor device of a opposite second conductivity type (i.e. NMOS) comprising a semiconductor fin disposed above the substrate; whereas, Group II  (e.g. claims 12-19) distinctly draws to the second integrated circuit structure comprising a pair of dielectric spacers on either side of the common P-type gate electrode stack, each of the pair of dielectric spacers comprising a continuous material disposed along a sidewall of the common P-type gate electrode and surrounding a discrete portion of each of the vertically stacked silicon nanowire; and whereas, Group III (e.g. claims 20-25) draws to the third integrated circuit structure comprising P-type source and drain regions on either side of the discrete channel regions of the vertically stacked silicon nanowires.
The Groups above are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as described and shown above. In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.    
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	  
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822